


SUBLEASE






FIRST ORION CORP.    Sublessor


TO


INUVO, INC.    Sublessee






KNOW ALL MEN BY THESE PRESENTS:


First Orion Corp. (the “Sublessor”) does hereby sublease, let and rent unto
Inuvo, Inc., a Nevada corporation (the “Sublessee”) for the consideration and
upon the terms and conditions hereinafter set forth, the following described
lands situated in Faulkner County, Arkansas:


Approximately 5,834 sq. ft. of office space (consisting of Spaces 201-202
(approximately 3,000 sq. ft.), Spaces 207- 208 (approximately 2,690 sq. ft.) and
a conference room adjacent to the elevator (approximately 144 sq. ft.)) plus the
pro rata share of the common space (bathrooms, break area and corridors) in the
Conway Federal Plaza building located at 1111 Main Street in Conway, AR as
reflected in the attached Exhibit B (the “Premises”). For purposes of this
Sublease, the sublessee’s pro rata share shall be 47.32% (5,834 of 12,330
rentable square feet on the second floor the Conway Federal Plaza building).


1.    TERM


A.    This sublease shall have a term of twenty four (24) months beginning on
the 1st day of March, 2013, and expiring on the 28th day of February, 2015.


B.    This sublease shall not be renewable except by written agreement between
Sublessor and Sublessee. Should Sublessee be allowed to remain in possession
after termination of this sublease, either in due course or by reason of the
breach of any of its provisions by the Sublessee, or should Sublessor accept any
rent after such termination, then neither the remaining in possession nor the
acceptance of the rent shall be deemed a renewal of this Sublease or a tenancy
from year to year, but, on the contrary, the status of the Sublessee shall be
deemed that of a tenant-at-will, and the Sublessee will immediately vacate the
Premises upon being notified to do so by the Sublessor.








2.    SUBLEASE RATES

1



--------------------------------------------------------------------------------






A.    Sublessee shall pay to Sublessor a monthly rental of $8,400 as rentals for
the use of said property. Notwithstanding, Sublessee shall prepay in full the
aggregate rent due of the initial term as set forth in Section 1A above, by
making a single lump sum payment of $193,200 (the “Lump Sum Payment”). Sublessee
shall make such payment in full not later than March 1, 2013. This payment is
exclusive of all other charges to be paid by Sublessee, including, without
limitation, operating expenses set forth in Section. Any such additional charges
will be billed monthly and payable by Sublessee to Sublessor within 30 days of
receipt of invoices from Sublessor.


B.    Time is of the essence and all monthly sublease rentals are to be
delivered to Sublessor at 1111 Main Street, Suite 203, Conway, AR 72032or via
electronic draft on or before the 1st day of each month beginning March, 2013.


C.    Rent for the Premises for the term herein above specified is payable
monthly in advance throughout said term of this Sublease. Rental payments will
be considered to be made on time if received by Sublessor on or before the fifth
day of each month. If rent has not been paid by the fifth of the month in which
it is due, a 5% late charge will be assessed.


3.    SECURITY DEPOSIT


A.    No deposit is required as collateral security by Sublessee.


4.    CONDITION AND/OR IMPROVEMENTS TO BUILDING


A.    Sublessee accepts the building as proposed (See Attached Exhibit C),
providing Sublessor shall cause all necessary work to be done to provide for the
structural integrity of the roof and exterior walls.


B.    Sublessor will provide tenant improvements as per Exhibit D. Sublessee
shall promptly reimburse Sublessor for the cost of such improvements in excess
of $22,000. In the event this Sublease terminates prior to expiration other than
due to the breach of this Sublease by Sublessor, in addition to any other
amounts due by Sublessee, Sublessee shall pay Sublessor an amount equal to
$916.67 times the number of months (whole or partial) remaining between
termination date and the end of the initial term of this Sublease, provided,
however, the foregoing shall not apply in the event Sublessee has made the Lump
Sum Payment.


C.    Sublessor, at its option, will permit Sublessee to provide and pay for its
own tenant improvements that are in addition to the tenant improvements set
forth in Exhibit D. Plans and specifications for such improvements must be
submitted to Sublessor for approval.


D.    Any outside signage by Sublessee must conform to sign specification
guidelines for the building and/or must have written approval from Sublessor
prior to any installation. (See Attached Sign Specifications)

2



--------------------------------------------------------------------------------






E.    Upon the termination of this Sublease by either expiration of the sublease
term or breach by Sublessee, Sublessor shall have the right to retain the
Premises as altered, changed or improved by either Sublessee or Sublessor.


5.    OPERATING EXPENSES


A.    Sublessee shall reimburse Sublessor on a monthly basis for its pro rata
share utilities and fiber broad band service, without markup.


B.    Sublessor shall pay for real property taxes and property insurance.


C.    Sublessee shall reimburse Sublessor for maintenance and repair costs of
the Premises as outlined in this Sublease.


D.    Sublessee shall pay its pro rata share of the second floor common area
charges allocated to Sublessor under the Prime Lease. These charges include
charges for 2nd floor common area janitorial and maintenance & repair, and
elevator maintenance & repair. Sublessee shall be responsible for cleaning costs
associated with its leased space which is not included in any pro rata share of
common area charges. For purposes of this Sublease, Prime Lease means the Lease,
dated June 1, 2012, as amended, entered into between Sublessor and Nabholz
Properties, Inc. (“Prime Lessor”) whereby Sublessor leases the Premises from
Prime Lessor.


E.    Sublessee shall pay its pro rata share of the first floor lobby and
overall building & grounds charges allocated to Sublessor under the Prime Lease.
The charges include 1st floor lobby janitorial and maintenance & repair,
landscape & parking lot maintenance & repair, and alarm & security charges.


6.    USE OF BUILDING


A.    Said subleased Premises shall, during the life of this Sublease, be used
for office space and any legal activities related directly thereto.


B.    Said Premises shall not be put to any use by Sublessee which would produce
an increased hazard to said Premises or cause an increase in insurance premiums
for insurance coverage on said Premises, without the consent of Sublessor.


C.    Sublessee shall have the quiet and peaceful possession and enjoyment of
said lands and improvements during the term of this sublease.


D.    Parking for the building will be provided in the lots adjacent to the
building on the east and south side of the building. In addition, public parking
is available on the north and west sides of the building. Sublessor reserves the
right to assign parking and/or locate parking for tenants in the building within
a one block radius. (See Exhibit B)

3



--------------------------------------------------------------------------------








7.    RESERVED


8.    PERMITTED SUBLEASE AND THE PRIME LEASE


A.    Sublessor covenants that it is the right and authority to execute this
Sublease.


B.    In the event Sublessor enters into an addendum with the Prime Lessor after
February 28, 2013 and such addendum provides Sublessor an abatement of rent,
fees, or expenses with respect to all or any portion of the Premises from the
Prime Lessor, then Sublessor shall grant a parallel abatement (pertaining to
such portion of the Premises) to Sublessee.


C.    Except as provided herein, Sublessor shall not (A) (1) do anything which
would constitute a violation or breach of any of the terms, conditions or
provisions of the Prime Lease or which would cause the Prime Lease to be
terminated or forfeited or (2) permit any such violation or breach, or (B)
voluntarily cancel or surrender the Prime Lease.


D.    Sublessor shall promptly furnish Sublessee with copies of all notices
relating to the Premises which Sublessor receives from Prime Lessor.


E.    Sublessor agrees to pay all rent and other fees and expenses with respect
to that portion of the Premises not subleased hereunder according to the terms
and conditions set forth in the Prime Lease.


F.    Sublessor hereby represents and warrants to Sublessee that (i) the Prime
Lease is in full force and effect as of the date hereof; (ii) Sublessor has
received no notice or claim that the Premises do not comply with applicable
legal requirements for general office use, (iii) Sublessor has fully performed
its obligations under the Prime Lease in all material respects through the date
of this Sublease, (iv) to the knowledge of Sublessor, there are no pending
claims against Sublessor nor, to the knowledge of sublessor, any facts that
would reasonably be expected to give rise to a claim against Sublessor, under
the Prime Lease by the counterparties thereto, (v) there exists no defaults by
Sublessor (or any event that, with the giving of notice or the passage of time
or both, would constitute a default on the part of Sublessor) under the Prime
Lease and (vi) to Sublessor’s knowledge, there exists no defaults by Prime
Landlord (or any event that, with the giving of notice or the passage of time or
both, would constitute a default by Prime Landlord) under the Prime Lease.


9.    HOLD HARMLESS AGREEMENT & INSURANCE REQUIREMENTS


A.    Sublessee assumes all risk of and liability for damages to persons or
property arising during the terms of the sublease, in connection with the
Premises, or use thereof, and shall indemnify and hold harmless Sublessor and
the property of Sublessor, including the subleased Premises, the Prime Lessor
and the property of the Prime Lessor (the “Sublessor Indemnitees”) from any and
all claims, liability, loss, damage, or expenses resulting from any use or any
other

4



--------------------------------------------------------------------------------




occupation and use of the Premises by Sublessee, including, but not limited to,
any of such arising by reason of the injury to or death of any person or persons
or by reason of damage to any property caused by the condition of the subleased
Premises, the condition of any improvements or personal property in, on or about
the subleased Premises, or the acts or omissions of the Sublessee of any person
in, on or about the areas with the express or implied consent of the Sublessee.
Such obligation of the Sublessee to indemnify and hold harmless the Sublessor
Indemnitees shall include, but not be limited to, any claim, liability, loss,
damage or expense arising by reason of the injury to or death of any agent,
officer or employee of the Sublessee, any independent contractor hired by the
Sublessee to perform work or render services in, on, or about the Premises, or
any agent, officer or employee of any such independent contractor, and any other
person from any cause whatsoever, while in, on or about the Premises, streets,
alleys, sidewalks or public ways adjacent thereto during the term. Insurance to
be provided by the respective indemnitor as hereinafter provided must contain a
clause or endorsement specifically affording covering against liability
contractually assumed by the Sublessee. The indemnity herein contained is
intended to be a complete indemnity against any and all expenses, damages or
loss of any kind to the Sublessor, including without limitation, attorney’s
fees, court costs and similar expenses incurred in defending against any claim
even if groundless.


B.    Sublessee covenants that it will, in the conduct of any business upon said
Premises, fully comply with all federal, state, county and local statutes, laws
and ordinances pertaining to the conduct of such business; holding Sublessor and
the subleased Premises harmless from any and all liability whatever arising from
such business activities conducted thereon by Sublessee.


C.    The Sublessee shall carry commercial general liability in the amount of
$500,000 each occurrence and $1,000,000 annual aggregate, bodily injury and
property damage.


D.    Sublessee shall show Sublessor and the Prime Lessor, as an additional
named insured with respect to general liability provision and provide Sublessor
with a certificate of insurance stating same.


E.    The Sublessee shall obtain fire legal liability in the amount of $50,000
on Sublessee’s policy.


F.    The Sublessee shall provide hazard insurance for protection of any and all
personal property. The Sublessor is not responsible for damage of any kind to
Sublessee’s personal property or bodily injury.


G.    Sublessee’s Environmental Representation. Sublessee represents and
warrants to Sublessor that the Premises (including surface water, ground water
and any existing improvements) shall not be contaminated with any asbestos,
substantial amounts of waste or debris, or contamination, including without
limitation:


(a)    Any “hazardous waste” as defined by the Resource Conservation and
Recovery Act of 1976, as amended from time to time, and regulations promulgated
thereunder;

5



--------------------------------------------------------------------------------






(b)    any “hazardous substance” as defined by the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
and regulations promulgated thereunder; and


(c)    any substance the presence of which on the Premises is prohibited or
regulated by any federal, state or local law, ruling, rule or regulation similar
or dissimilar to those set forth in this paragraph (collectively referred to as
“Hazardous Material”). Sublessee hereby indemnities Sublessor, and its
successors and assigns and agrees to hold Sublessor and its successors and
assigns harmless from and against any and all losses, liabilities, damages,
injuries, penalties, fines, costs, expenses and claims of any and every kind
whatsoever (including attorney’s fees and costs) paid, incurred or suffered by,
or asserted against, Sublessor, and its successors and assigns, as a result of
any claim, demand or judicial or administrative action by any person or entity
(including governmental or private entities) for, with respect to, or as a
direct or indirect result of the presence on or under of the escape, seepage,
leakage, spillage, discharge, emission or resublease from the Premises after the
Commencement Date, of any Hazardous Material (including costs, expenses or
claims asserted or arising under the Comprehensive environmental Response,
Compensation and Liability Act, as amended, and any so-called state or local
“Superfund” or “Superlien” law, or any other federal, state or local statue,
law, ordinance, code, rule, regulation, order or decree regulating, relating to
or imposing liability or standards on conduct concerning any Hazardous
Material), regardless of whether or not cause by, or within the control of, the
Sublessee. The representations, warranties and indemnity contained in this
section shall survive the execution and recordation this sublease, and shall
continue in favor of Sublessor after termination and delivery of possession by
Sublessee.


10.    DAMAGE TO BUILDING


A.    Sublessor warrants that the building shall be covered by fire, windstorm
and extended coverage insurance and if any improvements upon the subleased
Premises shall, at any time during either the primary or any extended term of
this Sublease, be so badly damaged by fire, windstorm, or other casualty,
without fault therefore on the part of Sublessee which would void the insurance
on the Premises, then the rentals coming due hereunder shall abate until such
time as said building has been restored to its approximate condition immediately
prior to the happening of such casualty.


B.    In the event of a substantial total destruction of said improvements from
fire, wind storm, or other casualty, (substantial destruction as herein used
means destruction which will cost 20% or more of the value of the improvements
prior to destruction to restore such improvements) the Sublessor may, at its
sole option, elect to rebuild said improvements, and shall give Sublessee notice
of its decision within sixty (60) days after such occurrence.


C.    In the event of such casualty and a decision by the Prime Lessor not to
rebuild said Premises, this sublease shall terminate.



6



--------------------------------------------------------------------------------




D.    If at the discretion of Sublessor the Sublessee threatens the integrity or
value of the building and/or the safety of the property either because of
failure to properly maintain the Premises or because of its use of the property,
Sublessor will have the right to demand that the situation be remedied and if
not remedied within 15 days, Sublessor shall have the right to terminate the
sublease.


E.    Sublessee agrees to obtain written approval from Sublessor prior to the
removal of any fixture or improvement from the subleased Premises. Furthermore,
Sublessee agrees to repair any damage caused by the removal of any fixture or
improvement from the subleased Premises.


11.    DEFAULT AND LATE PAYMENT


A.    In the event any rental payments coming due hereunder be not paid timely
paid when due, or if, at any time during the primary or any extended term of
this sublease the Sublessee should be declared bankrupt or insolvent, either
voluntarily or involuntarily the Sublessor shall have the right to declare this
sublease terminated and Sublessee shall immediately surrender possession of said
subleased Premises.


B.    If the Sublessor is required to incur any expenses including legal fees in
the enforcement of this agreement, the Sublessee will be responsible for and
will reimburse the Sublessor for such expenses.


C.    The failure of the Sublessor or Sublessee to insist upon the strict and
literal performance of any agreement or condition herein or to exercise any
option retained or granted by reason of a default by the Sublessee shall not
constitute a waiver of the Sublessor’s right thereafter to insist upon and
enforce full performance of such conditions and agreements.


D.    Time is of the essence of each of the agreements and conditions herein to
be performed by the Sublessee. The failure of Sublessor to insist upon
performance of any of the agreements and conditions herein in any one or more
instances shall not be a waiver of the right thereafter to insist upon full and
complete performance of such agreements and conditions. Receipt by the Sublessor
of rent with knowledge of the breach of any of the agreements and conditions
hereto shall not be deemed a waiver of such breach.


E.    On termination of this sublease in due course, Sublessee agrees to
surrender possession of the subleased Premises without demand. Failing to do so,
Sublessee will, in addition to the damages generally recoverable, be liable to
Sublessor for all damages Sublessor may sustain, including claims made by any
succeeding tenant against subleased Premises to the succeeding tenant.


F.    In the event of a breach of any of the terms or conditions hereof by
Sublessee, Sublessor may:



7



--------------------------------------------------------------------------------




(a)    Take possession of the subleased Premises and sublease the same for the
account of the Sublessee upon such terms as may be acceptable to Sublessor, and
apply the proceeds received from such leasing, after paying the expenses
thereof, toward the payment of the rent which the Sublessee herein is obligated
to pay and collect the balance thereof from Sublessee; or


(b)    Take possession of the subleased Premises and collect from the Sublessee
all damages sustained by reasons of such breach; or


(c)    Pursue any remedy or remedies which may be available at law or in equity.


G.    In the event of a breach of any of the terms or conditions hereof by
Sublessor, Sublessed may pursue any remedy or remedies which may be available at
law or in equity,




12.    RIGHT OF WAY


A.    Sublessor shall have the right to enter upon the subleased Premises at
reasonable times and under reasonable conditions for the purpose of inspecting
the same.


13.    ASSIGNMENTS OF SUBLEASE


A.    This Sublease shall not be assigned, nor shall the subleased Premises or
any portion thereof be sublet without the written consent of Sublessor.


14.    REQUIRED ALTERATIONS


A.    In the event any changes, alterations or additions are required by any
law, ordinance or regulation of the fire department or board of health, or other
regulatory agency of any government, then the costs of such change, alterations
or additions shall be paid by the Sublessee.


15.    INTERPRETATION OF SUBLEASE


A.    “Eminent Domain. If the subleased Premises be subject to any eminent
domain proceedings, the sublease shall terminate if all of the subleased
Premises are taken or if the portion taken is so extensive that the residue is
wholly inadequate for Sublessee's purposes. If the taking be partial, then
Sublessee’s rental shall be reduced in the proportion which the space bears to
the space originally subleased. In such condemnation proceedings, Sublessee may
claim compensation for the taking of any removable installations which by the
terms of this sublease Sublessee would be permitted to remove at the expiration
of this sublease, but Sublessee shall be entitled to no additional award, it
being agreed that all damages allocable to full fee simple ownership of the
entire subleased Premises shall in any event be payable to Sublessor.



8



--------------------------------------------------------------------------------




B.    The Sublessee shall be held to the most strict interpretation of all terms
and conditions contained in this sublease agreement.


C.    This agreement shall become effective upon the date of execution of the
last of the parties hereto to execute the same.


EXECUTED THIS ___31___ DAY OF JANUARY, 2013.




Sublessor: FIRST ORION CORP.


By:     /s/ Jeff Stalnaker            
Jeff Stalnaker, CEO


Sublessee: INUVO, INC.


By:     /s/ Trey Barrett    
Trey Barrett, COO



9

